DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-40 have been presented for examination and are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 12/21/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 and 01/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21, 30 and 39 are objected to because of the following informalities: acronyms acronym “UC“, “BYOD” and “ID” are used in claim limitation to abbreviate “Unified Communications (UC), “Bring Your Own Device (BYOD)" etc. into the disclosure without defining acronym, it should been introduce the term first time acronym are used. Appropriate correction is required.

Claim 24 objected to because of the following informalities: typographical error recited in claim 24 “preceeded” rather than “preceded”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: typographical error in page4, line 7, page 12, line 19, page 22, line 9, page 24 lines 14, 17, 26 and 34:  “preceeded”.  Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of U.S. Patent No. 10999332 hereinafter ‘332. Although
the claims at issue are not identical, they are not patentably distinct from each other because each
element of the claims of the instant application claim 21 is anticipated claim 1 of patent ‘332. 



The instant application- 17/254,320
U.S. Patent No. 10999332
Claim 21. A method for joining a network device having a UC client to a UC session connected to at least one BYOD having a BYOD UC client, the network device and the BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal,
 the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the network device comprising an ID, a network device application (app) and the UC client, and the BYOD comprising a BYOD app and the BYOD UC client, the method comprising the steps of: 
bringing the BYOD and the network device within the beacon signal range so that the BYOD and the network device exchange a beacon signal comprising the network device ID, generating and registering an authentication-ID key, 
the exchanged beacon signal triggering the BYOD app and the network device app to configure a data channel between them,
the configured data channel triggering the BYOD app to check if the BYOD UC client is connected to a UC session, 
if so, the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the UC client to connect to the UC session,
 
the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the UC session,
 if so, the network device app accepting the invitation and instructing the network device UC client to connect to the UC session.
Claim 1.    A method for joining a network device having a network device Unified Communications ("UC") client to an active UC session connected to at least one Bring Your Own Device ("BYOD") having a BYOD UC client,
 the network device and the BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, 
the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within the range, so that they can exchange the beacon signal, the network device comprising an identification ("ID"), a network device application ("app") and the network device UC client, and the BYOD comprising a BYOD app and the BYOD UC client, the method comprising the steps of:
 bringing the BYOD, which is in the active UC session, and the network device within the beacon signal range so that the BYOD and the network device exchange a beacon signal comprising the network device ID, generating and registering an authentication-ID key,
 the exchanged beacon signal triggering the BYOD app and the network device app to configure a data channel between them,
the configured data channel triggering the BYOD app to check if the BYOD UC client is connected to the active UC session, 
if so, the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the network device UC client to connect to the active UC session,
 the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the active UC session,
 if so, the network device app accepting the invitation and instructing the network device UC client to connect to the active UC session.
Claim 22.    The method according to claim 21, comprising a second BYOD, the network device and the second BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the beacon signal having a range, the second BYOD comprises a second BYOD app and a second BYOD UC client, the method further comprising the steps of: bringing the second BYOD and the network device within the beacon signal range so that the second BYOD and the network device can exchange a beacon signal, the exchanged beacon signal triggering the second BYOD app and the network device app to configure a data channel between them, the configured data channel triggering the second BYOD app to check if the network device UC client is connected to a UC session, if so, the second BYOD app instructing the second UC client to connect to the UC session.
Claim 2.    The method according to claim 1 comprising a second BYOD, the network device and the second BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the beacon signal having a range, the second BYOD comprises a second BYOD app and a second BYOD UC client, the method further comprising the steps of bringing the second BYOD and the network device within the beacon signal range so that the second BYOD and the network device can exchange a beacon signal, the exchanged beacon signal triggering the second BYOD app and the network device app to configure a data channel between them, the configured data channel triggering the second BYOD app to check if the network device UC client is connected to the active UC session, if so, the second BYOD app instructing the second UC client to connect to the active UC session.
Claim 23.  The method according to claim 21, wherein the network device and the BYOD comprise a second beacon system having a range for proximity detection and comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the method comprising bringing the network device and the BYOD within the range for proximity detection, the second beacon system exchanging a beacon signal, which triggers the transmitter of the first beacon system to periodically or continuously send out a beacon signal during a limited amount of time or until a data channel has been configured between the network device and the BYOD.
 
Claim 3.   The method according to claim 1 wherein the network device and the BYOD comprise a second beacon system having a range for proximity detection and comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the method comprising bringing the network device and the BYOD within the range for proximity detection, the second beacon system exchanging a beacon signal, which triggers the transmitter of the first beacon system to periodically or continuously send out a beacon signal during a limited amount of time or until a data channel has been configured between the network device and the BYOD.
 
Claim 24.    The method according to claim 21, further comprising a step of registering a data channel between the BYOD and the network device which is preceeded by the BYOD confirming to connect with the network device.
Claim 4. The method according to claim 1 further comprising a step of registering a data channel between the BYOD and the network device which is preceeded by the BYOD confirming to connect with the network device. 
The method according to claim 21, wherein the BYOD comprises a BYOD identity, further comprising a step of registering a data channel, the method comprising the BYOD app requesting authentication with the network device app for the BYOD identity.
Claim 5. The method according to claim 1 wherein the BYOD comprises a BYOD identity, further comprising a step of registering a data channel, the method comprising the BYOD app requesting authentication with the network device app for the BYOD identity.
Claim 26. The method according to claim 21, further comprising a step of registering a data channel, the method comprising the network device app generating and registering an authentication code with the BYOD identity.
Claim 6.  The method according to claim 1 further comprising a step of registering a data channel, the method comprising the network device app generating and registering an authentication code with the BYOD identity.
Claim 27. The method according to claim 21, wherein the network device is connected to a room resource having input and output signals, and the method comprising the step of the network device app controlling the input and output signals of the room resource.
Claim 7. The method according to claim 1 wherein the network device is connected to a room resource having input and output signals, and the method comprising the step of the network device app controlling the input and output signals of the room resource.
Claim 28. The method according to claim 21, wherein the BYOD app adopts a BYOD app state and the BYOD UC client adopts a BYOD UC client state, the method comprising the step of the BYOD app bringing the BYOD UC client state equal to the BYOD app state.
Claim 8.  The method according to claim 1 wherein the BYOD app adopts a BYOD app state and the BYOD UC client adopts a BYOD UC client state, the method comprising the step of the BYOD app bringing the BYOD UC client state equal to the BYOD app state.
Claim 29. The method according to claim 21, comprising another BYOD having a BYOD app and no BYOD UC client, the method comprising when the network device is being connected to a UC session, the BYOD app of the another BYOD of the third type sharing content to the network device app, the network device app sharing the content to the network device UC client which then shares the content in the UC session.


. A system for joining a network device having a UC client to a UC session connected to at least one BYOD having a UC client, 

the network device and the BYOD each having a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal,

 the network device comprising an ID, a network device app and the UC client, and the BYOD comprising a BYOD app and the BYOD UC client,

 if the BYOD and the network device are positioned within the beacon signal range, there is an exchange of a beacon signal between the network device and the BYOD, 
wherein the beacon signal comprises a network device ID and a corresponding authentication-ID for authorizing the BYOD UC client to connect to the UC session.
Claim 10. A system for joining a network device having a network device Unified Communications ("UC") client to an active UC session connected to at least one Bring Your Own Device ("BYOD") having a BYOD UC client, 
the network device and the BYOD each having a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal,
 the network device comprising an identification ("ID"), a network device app and the network device UC client, and the BYOD comprising a BYOD app and the BYOD UC client,
 if the BYOD and the network device are positioned within the beacon signal range, there is an exchange of a beacon signal between the network device and the BYOD,
 the system being configured to using the exchanged beacon signal to trigger the BYOD app and the network device app to configure a data channel between them, wherein the configured data channel triggers the BYOD app to check if the BYOD UC client is connected to the active UC session, 
wherein the beacon signal comprises a network device ID and a corresponding authentication-ID for authorizing the  UC client to connect to the active UC session.
Claim 31.  The system according to claim 30, comprising a second BYOD, the network device and the second BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the second BYOD comprising a second BYOD app and a second UC client, the system is configured to:

 bringing the second BYOD and the network device within the beacon signal range so that the second BYOD and the network device can exchange a beacon signal, 
the exchanged beacon signal triggering the second BYOD app and the network device app to configure a data channel between them, 
the configured data channel triggering the second BYOD app to check if the network device UC client is connected to a UC session,
 if so, the second BYOD app instructing the second UC client to connect to the UC session.
Claim 11. The system according to claim 10 comprising a second BYOD, the network device and the second BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the second BYOD comprising a second BYOD app and a second UC client, the system is configured to: 

bringing the second BYOD and the network device within the beacon signal range so that the second BYOD and the network device can exchange a beacon signal,
 the exchanged beacon signal triggering the second BYOD app and the network device app to configure a data channel between them, 
the configured data channel triggering the second BYOD app to check if the network device UC client is connected to  the active UC session, 
if so, the second BYOD app instructing the second UC client to connect to the active UC session.
Claim 32. The system according to claim 30, wherein the network device and the BYOD comprise a second beacon system having a range for proximity detection and comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the method comprising bringing the network device and the BYOD within the range for proximity detection, the second beacon system exchanging a beacon signal, which triggers the transmitter of the first beacon system to periodically or continuously send out a beacon signal during a limited amount of time or until a data channel has been configured between the network device and the BYOD.
.
The system according to claim 10 wherein the network device and the BYOD comprise a second beacon system having a range for proximity detection and comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the method comprising bringing the network device and the BYOD within the range for proximity detection, the second beacon system exchanging a beacon signal, which triggers the transmitter of the first beacon system to periodically or continuously send out a beacon signal during a limited amount of time or until a data channel has been configured between the network device and the BYOD.
.
The system according to claim 30, further comprising a BYOD confirmation to connect to the network device and a registered data channel between the BYOD and the network device.
Claim 13. The system according to claim 10, further comprising a BYOD confirmation to connect to the network device and a registered data channel between the BYOD and the network device.
Claim 34. The system according to claim 30, wherein the BYOD comprises an BYOD identity, and wherein the system comprises a registered data channel and a BYOD app request for authentication of the BYOD identity with the network device app.
Claim 14. The system according to claim 10 where the BYOD comprises an BYOD identity, and wherein the system comprises a registered data channel and a BYOD app request for authentication of the BYOD identity with the network device app.
Claim 35. The system according to claim 30, further comprising a registered data channel and wherein the network device app comprises an authentication code with the BYOD identity. 
Claim 15. The system according to claim 10 further comprising a registered data channel and wherein the network device app comprises an authentication code with the BYOD identity. 
Claim 36.  The system according to claim 30, wherein the network device is connected to a room resource having input and output signals which are controlled by the network device.
The system according to claim 10 wherein the network device is connected to a room resource having input and output signals which are controlled by the network device.
The system according to claim 30, wherein the BYOD app has a BYOD app state and the BYOD UC client has a BYOD UC client state and the system being configured to have the BYOD app bringing the BYOD UC client state equal to the BYOD app state.
Claim 17. The system according to claim 10, wherein the BYOD app has a BYOD app state and the BYOD UC client has a BYOD UC client state and the system being configured to have the BYOD app bringing the BYOD UC client state equal to the BYOD app state.
Claim 38. The system according to claim 30, comprising another BYOD of a third type having a BYOD app and no BYOD UC client, the network device is connected to a UC session, the BYOD app of the another BYOD of the third type shares content to the network device app, the network device app shares the content to the network device UC client which then shares the content in the UC session.
Claim 18. The system according to claim 10 comprising a third BYOD having a BYOD app and no BYOD UC client, the network device is connected to a UC session, the third BYOD app shares content to the network device app, the network device app shares the content to the network device UC client which then shares the content in the UC session.
Claim 39. A processing device comprising a processing unit, an operating system, a memory, and a beacon transmitter or receiver, the memory comprising at least one pre-installed executable computer program product providing a communication protocol for communication between the processing device and a standard class of BYOD devices, the processing device being configured to having the BYOD and the network device exchanging a beacon signal comprising the network device ID, 

generating and registering an authentication-ID key, 

having the exchanged beacon signal triggering a BYOD app and a network device app to configure a data channel between them, 
having the configured data channel triggering the BYOD app to check if a BYOD UC client is connected to a UC session, 
if so, having the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the UC client to connect to the UC session, 
having the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the UC session,

 and if so, having the network device app accepting the invitation and instructing the network device UC client to connect to the UC session.
A processing device comprising a processing unit, an operating system, a memory, and a beacon transmitter or receiver, the memory comprising at least one pre-installed executable computer program product providing a communication protocol for communication between the processing device and a standard class of Bring Your Own Device ("BYOD") devices, the processing device being configured to have the BYOD and the network device exchanging a beacon signal comprising a network device identification ("ID"), 

generate and register an authentication-ID key,

have the exchanged beacon signal triggering the BYOD app and the network device app to configure a data channel between them, 
have the configured data channel triggering the BYOD app to check if the BYOD Unified Communications ("UC") client is connected to an active UC session,
 if so, have the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the network device UC client to connect to the active UC session,
have the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the active UC session, 

and if so, have the network device app accepting the invitation and instructing the network device UC client to connect to the active UC session.
A non-transitory computer program product which when executed on a processing engine performs a method according to claim 21.
Claim 20. A non-transitory computer program product which when executed on a processing engine performs a method according to claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/08/2022



/ELIZABETH KASSA/
Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457